Deny and Opinion Filed August 8, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00757-CV

                        IN RE WESLEY JONES, Relator

          Original Proceeding from the Criminal District Court No. 7
                            Dallas County, Texas
                     Trial Court Cause No. F22-18807-Y

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is relator’s petition for writ of mandamus and motion for

emergency relief. Relator seeks relief from the trial court’s denial of his request to

call a witness at relator’s examining trial. Relator’s petition fails to comply with the

rules concerning the requirements for filing a petition for writ of mandamus. See

TEX. R. APP. P. 52.3(j). Accordingly, we deny relator’s request for mandamus relief.

See In re Butler, 270 S.W.3d 757, 758 (Tex. App—Dallas 2008, orig. proceeding);
      see also Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011)

(Alcala, J., concurring).



220757f.p05                            /Bonnie Lee Goldstein/
                                       BONNIE LEE GOLDSTEIN
                                       JUSTICE




                                    –2–